DETAILED ACTION
1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 8/12/2022. 

Allowable Subject Matter
2. 	Claims 1-12 are allowed. 

3. 	The following is an examiner's statement of reasons for allowance:
The present claims are allowable over the closest reference: Wanyou, et al. (CN105968809 A as listed on the IDS dated 8/11/2020.	

A heat resistant rubber composition, comprising: 

80 to 85 parts by mass of a rubber base material; 

5 to 11 parts by mass of attapulgite; 

40 to 50 parts by mass of a linear low-density polyethylene; 

4 to 6 parts by mass of a ceramic powder; 

2 to 6 parts by mass of a cross-linking agent; 

5 to 9 parts by mass of a filler; 

5 to 9 parts by mass of a cross-linking aid; 

8 to 13 parts by mass of rosin;

12 to 16 parts by mass of bismaleimide;

and 7 to 12 parts by mass of yttrium oxide.



Wanyou, et al. teach a soft rubber cable material comprising from 3-4 parts by weight of tetrabromobisphenol A, 8-11 parts by weight of aluminum hypophosphite, 13-16 parts by weight of ceramic powder, 16-20 parts by weight of carbon black (filler), 55-60 parts by weight of chloroprene rubber, 58-64 parts by weight of silicone rubber, 3-4 parts by weight of bismaleimide, 55-70 parts by weight of natural rubber, 30-40 parts by weight of hollow glass micro beads, 3-4 parts by weight of poly(ethylene oxide), 1-1.3 parts by weight of a silane coupling agent kh550, 2-3 parts by weight of paraffin oil, 3-4 parts by weight of stearic acid, 3-4 parts by weight of hydroxyl silicone oil, 2-3 parts by weight of DCP, 2-3 parts by weight of dioctyl phthalate, 12-16 parts by weight of epoxy resin E44, 0.06-0.1 part by weight of diethylenetriamine, 0.1-0.2 part by weight of an accelerant DA, 2.6-3 parts by weight of a silane coupling agent kh570 and a proper amount of distilled water. The cable material prepared is good in flame retardance and wear resistance, improved in processing performance, increased in toughness and not liable to be fractured and deserves popularization.
Wanyou et al. do not teach or fairly suggest the claimed rubber composition, wherein the rubber composition comprises, in particular, attapulgite, low density polyethylene, rosin and yttrium oxide. Wanyou et al. are further silent on the claimed amount for these ingredients.

	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763